DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20, 21, and 32-36 are objected to because of the following informalities:  
With respect to claim 20, lines 16-18 read “wherein the processing unit is designed for calculating velocities of said generated acoustic compression waves (P-waves) respectively acoustic shear waves (S-waves) that get to travel”.  This should read “wherein the processing unit is designed for calculating respective velocities of said generated acoustic compression waves (P-waves) and acoustic shear waves (S-waves) that travel”.  
With respect to claim 21, the claim reads “The soil probing device according to claim 20, wherein the generators comprise sinusoidal vibration sources for generating sinusoidal acoustic compression waves (P- waves) respectively sinusoidal acoustic shear waves (S-waves)”.  This should read “The soil probing device according to claim 20, wherein the generators comprise sinusoidal vibration sources for generating sinusoidal acoustic compression waves (P- waves) and sinusoidal acoustic shear waves (S-waves) respectively”.
With respect to claim 32, lines 4-6 read “calculating velocities of generated acoustic compression waves (P-waves) respectively acoustic shear waves (S-waves) that get to travel”.  This should read “calculating respective velocities of generated acoustic compression waves (P-waves) and acoustic shear waves (S-waves) that travel”.  Furthermore line 10 reads “wherein the detectors and generators get to slide along those local ground layers”.  This should read “wherein the detectors and generators slide along those local ground layers”.  Lines 12-13 read “wherein the acoustic compression waves (P-waves) respectively acoustic shear waves (S- waves) are generated”.  This should read “wherein the respective acoustic compression waves (P-waves) and acoustic shear waves (S- waves) are generated
With respect to claim 33, The claim reads “The method according to claim 32, wherein the calculating of the velocities of the generated acoustic compression waves (P-waves) respectively acoustic shear waves (S- waves) through the local ground layers is based upon phase shifts between the corresponding generated and detected acoustic compression waves (P-waves) respectively acoustic shear waves (S-waves) divided by the corresponding fixed distances between the built-in generators and detectors.”.  It should read “The method according to claim 32, wherein the calculating of the respective velocities of the generated acoustic compression waves (P-waves) and acoustic shear waves (S- waves) through the local ground layers is based upon phase shifts between the corresponding respective generated and detected acoustic compression waves (P-waves) and acoustic shear waves (S-waves) divided by the corresponding fixed distances between the built-in generators and detectors.
With respect to claim 34, the claim recites “The method according to claim 32, wherein sinusoidal acoustic compression waves (P-waves) respectively acoustic shear waves (S-waves) are alternatingly generated by the generators.”.  This should read “The method according to claim 32, wherein sinusoidal acoustic compression waves (P-waves) and acoustic shear waves (S-waves) are alternatingly generated by the generators.”.
With respect to claim 35, the claim reads “The method according to claim 34, wherein sinusoidal acoustic compression waves (P-waves) respectively acoustic shear waves (S-waves) are alternatingly generated by the generators at intervals of between 2-10 periods and/or at frequencies of at least 50 Hz.”.  This should read “The method according to claim 34, wherein sinusoidal acoustic compression waves (P-waves) and acoustic shear waves (S-waves) are alternatingly generated by the generators at intervals of between 2-10 periods and/or at frequencies of at least 50 Hz.”.
With respect to claim 36, lines 1-3 read “during the generating of the acoustic compression waves (P-waves) respectively acoustic shear waves (S-waves) directly into the local ground layers by the built-in generators”.  This should read “during the generating of the acoustic compression waves (P-waves) and acoustic shear waves (S-waves) directly into the local ground layers by the built-in generators”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23, 28-32, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (4382384) in view of Mandal (2006/0062082).
With respect to claim 20, Mitchell teaches a probing rod with a measuring probe at its lower end having a central axis extending in a z-direction (Fig 1: 20); driving means for penetrating the probing rod in the z-direction into the ground (Col 9, lines 56-57); one or more detectors for detecting acoustic waves (Col 7, lines 18-20); a processing unit for determining properties of soil during penetration of the probing rod into the ground (Col 4, lines 21-34); wherein the detectors are built into the measuring probe (Col 9, lines 17-26; Fig 2: 120); wherein the measuring probe at its free lower end, in front of the built-in generators and detectors, comprises a nose section (Col 5, lines 22-24), which nose section has a maximum outer cross-sectional dimension that is equal to or smaller than outer cross sectional dimensions of the detectors and generators that lie above this nose section (Fig 2: 24), such that the detectors and generators come to lie directly against local ground layers during penetration of the probing rod with the measuring probe into the ground, and such that the detectors and generators get to slide along those local ground layers during the penetration of the probing rod with the measuring probe into the ground.  However, it does not teach one or more generators for generating acoustic compression waves (P-waves) with a vibration direction in said z-direction into the ground and for generating acoustic shear waves (S- waves) with a vibration direction in an x-y direction perpendicular to said z-direction into the ground; one or more detectors for detecting said generated acoustic compression waves (P-waves) and for detecting said generated acoustic shear waves (S-waves); wherein the generators are built into the measuring probe at positions that are interspaced at fixed distances in said z-direction from the detectors in the measuring probe, wherein the processing unit is designed for calculating respective velocities of said generated acoustic compression waves (P-waves) and acoustic shear waves (S-waves) that travel from the built-in generators towards the built-in detectors through local ground layers that lie adjacent and against the measuring probe in between the built-in generators and detectors.
Mandal teaches one or more generators for generating acoustic compression waves (P-waves) with a vibration direction in said z-direction into the ground and for generating acoustic shear waves (S- waves) with a vibration direction in an x-y direction perpendicular to said z-direction into the ground ([0028], lines 2-4, 8-16); one or more detectors for detecting said generated acoustic compression waves (P-waves) and for detecting said generated acoustic shear waves (S-waves) ([0029], lines 5-7); wherein the generators are built into the measuring probe at positions that are interspaced at fixed distances in said z-direction from the detectors in the measuring probe (Fig 3), wherein the processing unit is designed for calculating respective velocities of said generated acoustic compression waves (P-waves) and acoustic shear waves (S-waves) that travel from the built-in generators towards the built-in detectors through local ground layers that lie adjacent and against the measuring probe in between the built-in generators and detectors ([0028], lines 8-16; [0039], lines 15-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mitchell with the wave generation and processing of Mandal since such a modification would have allowed for the identification of shear and compressional wave velocities which would aid the operator in determining an optimal strategy for future operations.
With respect to claim 21, Mitchell teaches the invention as discussed above.  However, it does not teach the generators comprise sinusoidal vibration sources for generating sinusoidal acoustic compression waves (P- waves) and sinusoidal acoustic shear waves (S-waves).
Mandal teaches generators for generating monopole, dipole, and n-pole acoustic signals ([0028]).  It is well known in the art that monopole sources comprise sinusoidal vibration sources (see for example ‘Radiation from a monopole source’ https://www.acs.psu.edu/drussell/demos/rad2/mdq.html).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mitchell with the acoustic generation of Mandal since such a modification would have allowed for determine various additional soil properties.
With respect to claim 22, Mitchell teaches the invention as discussed above.  However, it does not teach the generators are designed for respectively generating said sinusoidal acoustic compression waves (P-waves) and said sinusoidal acoustic shear waves (S-waves) at frequencies of at least 50 Hz.
Mandal teaches the generators are designed for respectively generating said sinusoidal acoustic compression waves (P-waves) and said sinusoidal acoustic shear waves (S-waves) at frequencies of at least 50 Hz ([0039], lines 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mitchell with the frequency generation of Mandal since such a modification would have allowed for the desired amount of soil penetration by the signal.
With respect to claim 33, Mitchell teaches the invention as discussed above.  It further teaches the detectors lie at a side of a front-end section of the measuring probe (Fig 2: 120; Fig 14: 221).  However, it does not teach the generators lie at a side of a rear end section of the measuring probe with an intermediate section of the measuring probe lying in between the detectors and generators.
Mandal teaches the generators lie at a side of a rear end section of the measuring probe (Fig 3: 320) with an intermediate section of the measuring probe lying in between the detectors and generators (Fig 3: 330).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mitchell with the instrument positioning of Mandal since such a modification would have allowed for accurate reading to be taken of the area surrounding the device including ahead of the penetration zone while minimizing any tool borne noise. 
With respect to claim 28, Mitchell teaches the invention as discussed above.  However, it does not teach the fixed distance in said z-direction between the generators and detectors lies in between 10-50 cm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixed distance in said z-direction between the generators and detectors lies in between 10-50 cm. since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
With respect to claim 29, Mitchell teaches the invention as discussed above.  However, it does not teach the generators and/or detectors are flexibly connected to the measuring probe.
Mandal teaches the generators ([0040]) and/or detectors are flexibly connected to the measuring probe.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mitchell with the flexibly connected instruments of Mandal since such a modification would have improved the signal generation by reducing noise coming from interaction with the tool itself.
With respect to claim 30, Mitchell teaches the measuring probe further comprises a conical nose section for measuring cone tip resistance (Col 5, lines 17, 23-24), and/or a friction sleeve for measuring sleeve friction during penetration of the probing rod into the ground (Col 5, lines 17-18, 39).
With respect to claim 31, Mitchell teaches the probing rod, while being penetrated into the ground, is extendable each time by a new one of rod sections (Col 6, lines 23-27).
With respect to claim 32, Mitchell teaches penetrating the probing rod into the ground (Col 10, lines 11-16); and determining properties of the soil during penetration of the probing rod into the ground (Col 10, lines 21-30); wherein the detectors come to lie directly against local ground layers during penetration of the probing rod with the measuring probe into the ground (Col 9, lines 1-4; Fig 14: 221), wherein the detectors slide along those local ground layers during the penetration of the probing rod with the measuring probe into the ground (Col 9, lines 1-4; Fig 14: 221).  However, it does not teach calculating respective velocities of generated acoustic compression waves (P-waves) and acoustic shear waves (S-waves) that travel from the generators towards the detectors through ground layers that lie in between them; wherein the generators come to lie directly against local ground layers during penetration of the probing rod with the measuring probe into the ground, wherein the generators slide along those local ground layers during the penetration of the probing rod with the measuring probe into the ground, and wherein the acoustic compression waves (P-waves) respectively acoustic shear waves (S- waves) are generated directly into those local ground layers that lie adjacent and against the measuring probe in between the built-in generators and detectors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a penetrometer as taught by Mitchell modified to contain generators as taught by Mandal as discussed above, wherein the generators are incorporated into the surface of the tool would come to lie directly against local ground layers during penetration of the probing rod with the measuring probe into the ground and slide along those local ground layers during the penetration of the probing rod with the measuring probe into the ground similarly to how it is taught by Mitchell to have the detectors lie directly against local ground layers during penetration of the probing rod with the measuring probe into the ground and slide along those local ground layers during the penetration of the probing rod with the measuring probe into the ground.  Given that the entire length of penetrometer of Mitchell is intended to contact and slide against the ground layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that generators incorporated into the surface as discussed above would likewise contact and slide against the ground layers.  
Mandal teaches calculating respective velocities of generated acoustic compression waves (P-waves) and acoustic shear waves (S-waves) that travel from the generators towards the detectors through ground layers that lie in between them ([0039], lines 15-20); and wherein the respective acoustic compression waves (P-waves) and  acoustic shear waves (S- waves) are generated directly into those local ground layers that lie adjacent and against the measuring probe in between the built-in generators and detectors ([0029], lines 3-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mitchell with the shear and compressional wave velocities as taught by Mandal since such a modification would have allowed for better and more accurate predictions of soil properties and compositions.  
With regards to claim 36, Mitchell teaches during the penetrating movement of the probing rod into the ground, a simultaneous measuring of cone tip resistance (Col 4, lines 22-34), sleeve friction (Col 4, lines 22-34), inclination, water pressure and/or temperature takes place with the measuring probe.  It further teaches recording acoustic responses simultaneously with measuring of cone tip resistance and sleeve friction (Col 4, lines 22-34).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a penetrometer modified to generate acoustic waves as discussed above would measure cone tip resistance and sleeve friction during the generation, since it is known in the art to start recording periods of acoustic detectors at the time of source emissions.  
With respect to claim 37, Mitchell teaches the respective acoustic compression waves (P-waves) and acoustic shear waves (S-waves) are detected during a continuous penetrating movement of the probing rod into the ground (Col 10, lines 11-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a penetrometer modified to generate acoustic waves as discussed above would generate waves during penetration since recording during continuous penetration would require generation of signals during continuous penetration for the receivers to record.  
With respect to claim 38, Mitchell teaches the penetrating of the probing rod into the ground, takes place while extending it each time by a new one of rod sections (Col 6, lines 23-27).

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Mandal, and further in view of Karabacak (2019/0234848).
With regards to claim 24, Mitchell as modified teaches the invention as discussed above.  However, it does not teach the detectors or generators that lie at a side of a rear end section of the measuring probe have an outer cross-sectional dimension that is larger than the outer cross-sectional dimension of the detectors or generators that lie at a side of a front-end section of the measuring probe.
Karabacak teaches the detectors or generators that lie at a side of a rear end section of the measuring probe have an outer cross-sectional dimension that is larger than the outer cross-sectional dimension of the detectors or generators that lie at a side of a front-end section of the measuring probe (Fig 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mitchell to have the increasing cross-sectional dimension from the front-end section to the rear end section since such a modification would have ensured that all the detectors and generators have full contact with the soil.
With regards to claim 25, Mitchell as modified teaches the invention as discussed above.  However, it does not teach the detectors or generators that lie at a side of a rear end section of the measuring probe have an outer cross-sectional dimension that is between 1-5 mm larger than the outer cross-sectional dimension of the detectors or generators that lie at a side of a front-end section of the measuring probe.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the detectors or generators that lie at a side of a rear end section of the measuring probe have an outer cross sectional dimension that is between 1-5 mm larger than the outer cross sectional dimension of the detectors or generators that lie at a side of a front end section of the measuring probe since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
With regards to claim 26, Mitchell as modified teaches the invention as discussed above.  However, it does not teach the generators have an outer cross-sectional dimension that is larger than an outer cross-sectional dimension of an intermediate section of the measuring probe lying in between the generators and detectors.
Karabacak teaches the generators have an outer cross-sectional dimension that is larger than an outer cross-sectional dimension of an intermediate section of the measuring probe lying in between the generators and detectors (Fig 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mitchell to have the increasing cross-sectional dimension from the front-end section to the rear end section since such a modification would have ensured that all the detectors and generators have full contact with the soil.
With regards to claim 27, Mitchell as modified teaches the invention as discussed above.  However, it does not teach the generators have an outer cross-sectional dimension that is 1-5 mm larger than an outer cross-sectional dimension of an intermediate section of the measuring probe lying in between the generators and detectors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the generators have an outer cross-sectional dimension that is 1-5 mm larger than an outer cross sectional dimension of an intermediate section of the measuring probe lying in between the generators and detectors since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645